Claims 14 to 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14 and claims that depend thereon: 
	1) The use of the term “may” as in “o may be 1, 2 or 3” is indefinite as this is not a definite limitation.  The Examiner suggests the more specific word “is” as in “o is 1, 2 or 3”.
	2) The language “preferably” or “particularly preferably” is indefinite as it is unclear if the limitations that follow are specific claim limitations or not.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 14 to 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 12 of U.S. Patent No. 10,858,499 (herein ‘499) in view of EP 3,206,304 as interpreted by the English language equivalent Seeboth et al. or Moser et al. ‘574. 
	The claims in ‘499 are directed to a silane shown as formula I) in claim 1.  This formula differs from that in claim 14 in that it contains an AYA linkage, with A being an aromatic group and Y being defined therein, while the silane in claim 14 contains an 7 linkage, with A being an aromatic group, Y having the same definition and R7 being an alkylene unit.  
	Moser et al. teach a comparable silylated polysulfide compound in which an S atom is bonded to a urea group through a divalent R which is defined as an aliphatic or an aromatic group.  See paragraph 7.  This is a comparable linkage to that claimed and that in ‘499.  This alternative use indicates the functional equivalence of the R7 alkylene group and the A aromatic group in the claims and ‘499 respectively.  
	From this one having ordinary skill in the art would have found the difference between the claims and that in ‘499, specifically an alkylene linkage rather than an aromatic linkage, obvious since the links are known to be functional equivalents, as per the teachings in Moser et al.
	On the other hand, consider the teachings in Seeboth et al.  This is directed to a silylated polysulfide compound in which an S atom is bonded to a urea group through a divalent group which is an alkyl group.  See for instance paragraph 31 and paragraphs 45 and on.  Specifically paragraph 48 teaches that the hydrocarbon group between the S atom and the urea containing group (corresponding to claimed R7) should be alkyl, as alkyl group provide high stiffness and tensile strength and/or even improved rolling resistance over “state of the art” which includes aromatic spacers.  See paragraphs 49 and 50.  	
	From this one having ordinary skill in the art would have been motivated to use an alkylene group rather than the aromatic group in the silane of ‘499 with the expecta-tion of obtaining useful and predictable results.  
	In view of these two different rejection rationales the instantly claimed silane is rendered obvious over that in ‘499, in view of the secondary references.
	For instant claims 15 to 21, 23 to 26, compare to claims 2 to 7 and 10 to 12.  
	For instant claim 22, compare to claim 8 in ‘499, considering the obviousness of the ethylene group over the phenylene group as shown.

The remaining references are cited as being of general interest as failing to teach or suggest the claimed silane. Note that the ISR provided only “A” references.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


Mgm
1/10/2022

/MARGARET G MOORE/Primary Examiner, Art Unit 1765